DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In response to Applicant’s claims filed on November 07, 2019 claims 21-38 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10467280.  Although the claims 1-20 of Patent No. 10467280 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘904 application and ‘280 patent is that claim 1 of ‘280 recites displaying each of the plurality of search results as visual indicators at respective geographic locations on the digital map  while claim 1 of ‘904 application does not. A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., geographic query displays in a mapping application. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10402385 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Appl. No. 16673904
Patent No. 10467280
21. (New) A method for displaying geographic search results on digital maps, the method comprising:
receiving, by one or more processors in a single session of a mapping service, (i) user- defined content defining a geographic context and (ii) a plurality of search results responsive to a query related to the geographic area;

providing a digital map of the geographic area via a user interface;
providing, by the one or more processors, focus to the query to illustrate the response on the digital map, the response defining a geographic context;
displaying each of the plurality of search results as visual indicators at respective geographic locations on the digital map;
identifying, by the one or more processors, a subset of the plurality of search results based on a relationship to the geographic context; and
visually emphasizing, on the digital map, the search results in the identified subset relative to the rest of the plurality of search results, including modifying the corresponding visual indicators.

1. A method for displaying geographic search results on digital maps, the method comprising: 

receiving, by the one or more processors from a server system in a single session of a mapping service, (i) a response to a first query related to a geographic area and (ii) a plurality of search results responsive to a second query related to the geographic area; 

providing a digital map of the geographic area via a user interface; 

providing, by the one or more processors, focus to the first query to illustrate the response on the digital map, the response defining a geographic context; 

displaying each of the plurality of search results as visual indicators at respective geographic locations on the digital map; 

identifying, by the one or more processors, a subset of the plurality of search results based on a relationship to the geographic context; and 

visually emphasizing, on the digital map, the search results in the identified subset relative to the rest of the plurality of search results, including modifying the corresponding visual indicators.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claim 21-38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical
application. The claims do not include additional elements that are sufficient to amount to significantly
more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is
first noted the claim method (claims 21-26), computing device (claims 27-32), and, non-transitory computer readable medium (claims 33-38), are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of displaying geographic results, which falls into the "Certain Methods of Organizing Human Activity," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of displaying results on digital maps, which falls within the abstract idea of organizing human activity (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), teaching, and following rules or instructions). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 21. A method for displaying geographic search results on digital maps, the method comprising: receiving, by one or more processors in a single session of a mapping service, (i) user- defined content defining a geographic context and (ii) a plurality of search results responsive to a query related to the geographic area; providing a digital map of the geographic area via a user interface; providing, by the one or more processors, focus to the query to illustrate the response on the digital map, the response defining a geographic context; displaying each of the plurality of search results as visual indicators at respective geographic locations on the digital map; identifying, by the one or more processors, a subset of the plurality of search results based on a relationship to the geographic context; and visually emphasizing, on the digital map, the search results in the identified subset relative to the rest of the plurality of search results, including modifying the corresponding visual indicators.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to displaying geographic results, from a computer, a processor, a computer readable storage medium (claims 21, 27, and 33). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0074], " a computing device described in FIGS. 6-8. In some embodiments, The systems and methods of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to displaying geographic results, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 7 and 8) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an  apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 22-26, 28-32, and 34-38 recite steps such as a presenting results with a geographic map. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to
amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21, 23-27, 29-33, 35-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krietler et al. (US Pub. No. 20060026170).
As to claim 21, Krietler et al. teaches a method for displaying geographic search results on digital maps, the method comprising:
receiving, by one or more processors (Paragraph 267 discloses a processor) in a single session of a mapping service, (i) user- defined content (Paragraph 52 discloses user defined criteria (ie content)) defining a geographic context and (ii) a plurality of search results responsive to a query related to the geographic area (Paragraph 40 discloses results on a map in response to a query for a landmark (ie user-defined content) in a single session and Fig. 5);
providing a digital map of the geographic area via a user interface (Fig. 13 discloses a map generated by the system);
providing, by the one or more processors, focus to the query to illustrate the response on the digital map, the response defining a geographic context (Paragraph 145 disclose One of ordinary skill in programming can readily select the appropriate type of information to be made available for other types of items.  Items can include the various places/points of interest shown on the map with icons and Paragraph 48 discloses a route (ie a geographic context));
displaying each of the plurality of search results as visual indicators at respective geographic locations on the digital map (Paragraph 198 discloses the matching icon on the map is highlighted (e.g., by different icon and/or different color from other items on the list, and/or larger icon size);
identifying, by the one or more processors, a subset of the plurality of search results based on a relationship to the geographic context (Paragraph 57 disclose checkboxes for placing icons on the map (which are the subset of the search results)); and
visually emphasizing, on the digital map, the search results in the identified subset relative to the rest of the plurality of search results (Paragraph 62 disclose item icons (ie subsets of results such as hotels, restaurants, etc)), including modifying the corresponding visual indicators (Paragraph 198 discloses the matching icon on the map is highlighted (e.g., by different icon and/or different color from other items on the list, and/or larger icon size and Paragraph 73 disclose actions cause both the results on the map 1602 and the corresponding list 1604 to be modified to fit this new criterion).

	As to claim 23, Krietler et al. teaches the method of claim 21, wherein receiving the user-defined content includes receiving modifications of a driving route (Paragraph 48 discloses generating a map of a corridor of a user specified width connecting two landmarks. For example, a query might include parks within 25 miles of a route connecting Big Sur Park and Muir Woods Park in California).

	As to claim 24, Krietler et al. teaches the method of claim 21, wherein receiving the user-defined content includes receiving user-defined shapes (Paragraph 40 teaches user can selectively display the desired types of landmarks as icons on the map).

	As to claim 25, Krietler et al. teaches the method of claim 21, wherein each of the plurality of search results corresponds to a respective location within the geographic area (Paragraph 40 discloses superimposes the results on a map graphically. For example, the user may input a query for hotels within a particular price range, and the user is also able to visually locate the hotels).

	As to claim 26, Krietler et al. teaches the method of claim 21, wherein identifying the subset is based on distances between locations corresponding to the user-defined content and locations corresponding to the second plurality of search results (Paragraph 43 discloses the map an display hotels that match certain criteria, such as being within 10 miles of the airport and the zoo).

	As to claim 27, Krietler et al. teaches a computing device comprising:

one or more processors (Paragraph 267 discloses a processor);
a user interface (Paragraph 114 discloses a mapping user interface); and
a non-transitory computer-readable medium (Paragraph 267 discloses a medium) storing thereon instructions for displaying geographic search results on digital maps, including:
receiving (Paragraph 267 discloses a processor) in a single session of a mapping service, (i) user- defined content (Paragraph 52 discloses user defined criteria (ie content)) defining a geographic context and (ii) a plurality of search results responsive to a query related to the geographic area (Paragraph 40 discloses results on a map in response to a query for a landmark (ie user-defined content) in a single session and Fig. 5);
providing a digital map of the geographic area via a user interface (Fig. 13 discloses a map generated by the system);
providing focus to the query to illustrate the response on the digital map, the response defining a geographic context (Paragraph 145 disclose One of ordinary skill in programming can readily select the appropriate type of information to be made available for other types of items.  Items can include the various places/points of interest shown on the map with icons and Paragraph 48 discloses a route (ie a geographic context));
displaying each of the plurality of search results as visual indicators at respective geographic locations on the digital map (Paragraph 198 discloses the matching icon on the map is highlighted (e.g., by different icon and/or different color from other items on the list, and/or larger icon size);
identifying a subset of the plurality of search results based on a relationship to the geographic context (Paragraph 57 disclose checkboxes for placing icons on the map (which are the subset of the search results)); and
visually emphasizing, on the digital map, the search results in the identified subset relative to the rest of the plurality of search results (Paragraph 62 disclose item icons (ie subsets of results such as hotels, restaurants, etc)), including modifying the corresponding visual indicators (Paragraph 198 discloses the matching icon on the map is highlighted (e.g., by different icon and/or different color from other items on the list, and/or larger icon size and Paragraph 73 disclose actions cause both the results on the map 1602 and the corresponding list 1604 to be modified to fit this new criterion).

With respect to claim 29, it is rejected on grounds corresponding to above rejected claim 23, because claim 29 is substantially equivalent to claim 23.

	With respect to claim 30, it is rejected on grounds corresponding to above rejected claim 24, because claim 30 is substantially equivalent to claim 24.

	With respect to claim 31, it is rejected on grounds corresponding to above rejected claim 25, because claim 31 is substantially equivalent to claim 25.

	With respect to claim 32, it is rejected on grounds corresponding to above rejected claim 26, because claim 32 is substantially equivalent to claim 26.

	As to claim 33, Krietler et al. teaches a non-transitory computer-readable medium (Paragraph 267 discloses a medium) storing thereon instructions that implement a method for displaying geographic search results on digital maps, the method comprising:
receiving, by one or more processors (Paragraph 267 discloses a processor) in a single session of a mapping service, (i) user- defined content (Paragraph 52 discloses user defined criteria (ie content)) defining a geographic context and (ii) a plurality of search results responsive to a query related to the geographic area (Paragraph 40 discloses results on a map in response to a query for a landmark (ie user-defined content) in a single session and Fig. 5);
providing a digital map of the geographic area via a user interface (Fig. 13 discloses a map generated by the system);
providing, by the one or more processors, focus to the query to illustrate the response on the digital map, the response defining a geographic context (Paragraph 145 disclose One of ordinary skill in programming can readily select the appropriate type of information to be made available for other types of items.  Items can include the various places/points of interest shown on the map with icons and Paragraph 48 discloses a route (ie a geographic context));
displaying each of the plurality of search results as visual indicators at respective geographic locations on the digital map (Paragraph 198 discloses the matching icon on the map is highlighted (e.g., by different icon and/or different color from other items on the list, and/or larger icon size);
identifying, by the one or more processors, a subset of the plurality of search results based on a relationship to the geographic context (Paragraph 57 disclose checkboxes for placing icons on the map (which are the subset of the search results)); and
visually emphasizing, on the digital map, the search results in the identified subset relative to the rest of the plurality of search results (Paragraph 62 disclose item icons (ie subsets of results such as hotels, restaurants, etc)), including modifying the corresponding visual indicators (Paragraph 198 discloses the matching icon on the map is highlighted (e.g., by different icon and/or different color from other items on the list, and/or larger icon size and Paragraph 73 disclose actions cause both the results on the map 1602 and the corresponding list 1604 to be modified to fit this new criterion).

With respect to claim 35, it is rejected on grounds corresponding to above rejected claim 23, because claim 35 is substantially equivalent to claim 23.

	With respect to claim 36, it is rejected on grounds corresponding to above rejected claim 24, because claim 36 is substantially equivalent to claim 24.

	With respect to claim 37, it is rejected on grounds corresponding to above rejected claim 25, because claim 37 is substantially equivalent to claim 25.

	With respect to claim 38, it is rejected on grounds corresponding to above rejected claim 26, because claim 38 is substantially equivalent to claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 22, 28, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietler et al. (US Pub. No. 20060026170) in view of Jones et al. (US Pub. No. 20070143345).

	The Krietler et al. reference teaches all the limitations of claim 21.  With respect to claim 22, Krietler et al. does not disclose places favorited by the user.
	However, Jones et al. teaches the method of claim 21, wherein receiving the user-defined content includes receiving a plurality of selections of respective places favorited by the user via the user interface (Parargaph 77 discloses placemark in a favorites folder).

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Krietler et al. (network-based mapping) with Jones et al. (prioritizing geographical entities for placement on geographical displays).  This would have facilitated the displaying preferred entities while presenting search results in order to create a preferred navigation route.  See Jones et al.  Paragraphs 5-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: gps.
	With respect to claim 28, it is rejected on grounds corresponding to above rejected claim 22, because claim 28 is substantially equivalent to claim 22.

	With respect to claim 34, it is rejected on grounds corresponding to above rejected claim 22, because claim 34 is substantially equivalent to claim 22.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20080016472 is directed to Markup Language for Interactive Geographic Information System:   [0035] The system combines satellite imagery, photographs, maps and other geographic data, and Internet search capability so as to enable a user to view imagery of the planet and related geographic information (e.g., locales such as islands and cities; and points of interest such as local restaurants, hospitals, parks, hotels, and schools). The system further allows the user to conduct local searches, get travel directions to a location or between two locations. The user can virtually fly from space (e.g., some vantage point above the Earth) to and around an entered target address or location, such as his neighborhood or other area of interest. Results are displayed in a 3D view. The user can tilt and rotate the view to see 3D terrain and buildings. The user can also annotate maps, and/or enable data layers to show, for example, parks, schools, hospitals, airports, shopping, and other points of interest or locales. The user can also layer multiple searches, save results to folders, and share search results and maps with others. In addition, a data exchange format referred to herein as KML (Keyhole Markup Language) enables the user to share useful annotations and view thousands of data points created by other system users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154